ON CONFESSION OF ERROR

PER CURIAM.
The appellant’s sole issue on appeal is that the trial court erred in conducting a restitution hearing where there was no showing that the appellant voluntarily waived his right to attend the hearing. The State concedes, and we agree, that the trial court improperly conducted a restitution hearing without the presence of the appellant or a showing of a knowing and voluntary waiver of his attendance. The record demonstrates that the appellant did not receive notice of the hearing. Accordingly, we reverse and remand with instructions to vacate the restitution order and to conduct a restitution hearing with the at*312tendance of the appellant or an appropriate showing of his waiver of attendance.

Reversed and remanded.

TAYLOR, LEVINE, and CONNER, JJ., concur.